ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on the 9th day of December, 1969 (229 So.2d 595) dismissing a suggestion in prohibition against a judge of the Criminal Court of Record of Dade County, in the above styled cause; and
Whereas, on review of this court’s judgment by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 29, 1970, 238 So.2d 281, quashed this court’s judgment of dismissal; and
Whereas, by the mandate of the Supreme Court of Florida, dated August 14, 1970, now lodged in this court, the cause was remanded to this court with directions to further remand to the Criminal Court of Record of Dade County, Florida,
Now, therefore, It is Ordered that the final order of this court issued in this cause on January 20, 1970 is withdrawn, the judgment of this court filed December 9, 1969 is vacated and the cause is hereby remanded to the Criminal Court of Record of Dade County, Florida with instructions that the criminal prosecution upon the charge of possession of narcotics against the relator be dismissed. Costs allowed shall be taxed in the Criminal Court of Record (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).